Fletcher Moulton, L. J.,
read a dissenting opinion.
*201In Royal Mail Steam Packet Company v. River Plate Steamship Company, [1910] 1 K.B. 600, it was held that where a charter party provided “the owners of the ship to pay 10£ per day despatch money for each running day saved,” the phrase must refer to time saved to the ship. The court reviewed the cases considered above, and speaking of the Nelson Case, said: “I must confess that the judgment of Fletcher Moulton, L.J. strongly commends itself to me and that I agree with the reasons given by him.” The court then held that the words “running days” mean consecutive days, and that therefore the Nelson Case is inapplicable to the facts presented.
In Mawson Steamship Company v. Beyer, [1914] 1 K.B. 304, a charter party provided: “Clause 6. The entire cargo shall be loaded at the average rate of 500 units per running day of twenty-four consecutive hours (Sundays and non-working holidays excepted). * * *” Clause 9 provided that if the steamer should be longer detained than the time stipulated, as above mentioned, demurrage" should be paid. By clause 24 it was provided: “Owners agree to pay charterers 10£ (say ten pounds) per day for all time saved in loading.” The question presented to the Divisional Court in the form of a special case from an umpire was whether dispatch was payable for a Sunday saved, the question being substantially identical with that now before this court. The Divisional Court held that dispatch must be paid also for the Sunday saved to the ship. In his opinion, Bailhacke, J., after reviewing the four cases set forth above, and criticizing the decision of the Court of Appeal in the Nelson Case, said that the effect of that decision is limited to cases where the provision for dispatch is found in the same clause with the provisions for lay days, where it might be argued that the words ‘.‘time .saved” were, because of their context, limited in their application to lay days as there defined. At page 312 the court said:
“Accepting, however, as I must do, the authorities a« they stand, I think I may with safety say that the conclusions to be drawn from them are:
“1. Prima facie the presumption is that the object and intention of these despatch clauses is that the shipowners shall pay to the charterers for all time saved to the ship, calculated in the way in which, in the converse case, demurrage would be calculated; that is, taking no account of the lay day exceptions: Laing v. Hollway and In re Royal Mail Steam Packet Co. and River Plate Steamship Co.
“2. This prima facie presumption may be displaced, and is displaced, where either (1.) lay days and time saved by despatch are dealt with in the same clause and demurrage in another clause: The Glendevon; (ii) lay days, time saved by despatch, and demurrage are dealt with in the same clause, but upon the construction of that clause the Court is of opinion, from the collocation of the words or other reason, that the days saved are referable to and used in the same sense as the lay days as described in the clause, and are not used in the same sense as days lost by demurrage: Nelson & Sons v. Nelson Line, Liverpool.”
The court then decided that in the case before it there was nothing to rebut the presumption that time saved to the ship was intended, and held accordingly.
No later' English cases béaring on this question have been cited by counsel.
Since, in the present case, lay days, dispatch, and demurrage are dealt with in separate clauses, the Mawson Case is applicable. Since that well-reasoned decision is the latest one before me, and since it is there decided expressly that the Nelson Case, while binding upon the court, is not applicable to a charter party such as that now before this court, I must follow it. I find, therefore, that by the law of England a proper interpretation of the dispatch clause in this charter party is that dispatch is payable for all time saved to the ship, including Sundays and holidays.
The next question to be decided is the effect upon the rights of the parties of the provisions of clause 17 of the charter party to the effect that, “Time allowed for loading and discharging * * * to be reversible or to be settled at each end if required by charterers.” The parties made no formal offer in evidence of any of the British decisions bearing upon this question. In their briefs, however, they cite certain authorities which, so far as they apply and are of assistance, I have considered. The authorities cited are: Love & Stewart, Ltd. v. Rowton Steamship Company, Ltd., [1916] 2 A.C. 527; Rederiaktiebolaget-Transatlantic v. La Compagnie Francaise Des Phosphates De L’Oceanie, 32 Com..Cases 126, Court of Appeal, 1926; Rowland & Marwood’s Steamship Com*202pany, Ltd., v. Wilson Sons Company, Ltd., 2 Com.Cas. 198, Q.B.1897; Oakville Steaship Company v. Holmes, 5 Com.Cas. 48, Q.B.1899.
• In dealing with this question as to the meaning of the “reversible” clause, I feel bound by the stipulated facts, paragraph 16, to treat this question as involving the number of days, hours and minutes saved in loading which may be added to the lay time allowed by the charter party in discharging. This paragraph reads:
“16. The charterer did not under clause 17 of the charter party require the time for loading and discharging to be settled at each end. To the lay-time'allowed by the charter party discharging is to be added a certain number of days, .hours and minutes on account of time saved at the loading port. The amount of time which should be so added is in dispute between the parties.”
The respondent paid on the basis that time saved to the ship in loading is, as it were, to be carried over ’to the port of discharge and there transmuted into lay days. The libelant contends that only lay days are to be brought over to the port of discharge and added to the lay days for unloading. It is one thing to say that dispatch means time saved to the ship, and another thing to say that in reckoning dispatch, time saved to the ship in loading should be treated aa lay days in determining what time was in fact saved to the ship in discharging. It has been held in England that the word “reversible” contained in a similar context in a charter party signifies that any time saved in loading may be added to the time allowed for discharging and vice versa. , See Love & Stewart, Ltd., v. Rowton Steamship Company, Ltd., supra; Rederiaktiebolaget-Transatlantic v. La Compagnie Francaise Des Phosphates De L’Oceanie, supra; It does not follow, however, as stated above, that for the purposes of such a reversible clause, time saved need necessarily be computed in the same way as for the purposes of a dispatch clause. The two types of clauses are in .no way dependent upon each other. Either could be included in a charter party without the other.
In Rederiaktiebolaget-Transatlantic v. La Compagnie Francaise Des Phosphates De L’Oceanie, supra, by a charter party dated January 20, 1925, the plaintiffs as owners chartered a steamship to the defendants to go to a port in French’ Oceania, and bring back a cargo of phosphates. Clause 10 of the charter party provided: “Cargo to be supplied at the average rate of 400 tons per working day of 24 consecutive hours, Sundays and Holidays excepted and weather permitting, time counting both in loading and discharging from the date of the steamer being in the loading or discharging berths as ordered and ready to receive or deliver cargo, and 24 hours written notice to that effect. * * * in the event of any delay or hindrance in procuring or * * * shipping the cargo by reason of * * * rain * * * bad weather * * * strikes * * * lay days not to count during the period of such delay or hindrance and demurrage not to accr'ue. * * * At charterer’s option any days or parts of days not consumed in loading may be added to the time for discharging, and any extra time consumed in loading may be deducted from the time for discharging.” Clause 11 provided that demurrage over and above the lay days so calculated should be payable at the rate of 50£ per day, and clause 13 provided that dispatch money was to be paid by the steamer at the rate of 20£ per day for all time saved in loading or discharging, including Sundays and holidays saved. In loading, the lay days expired at noon, November 4. The steamer did not finish loading until 6:00 p.m., November 26, being 22 running days and 6 hours. Of these, roughly 12 were working days, 3 were Sundays, and 7 were days when working was prevented by the weather. The court held that in computing the total lay period for discharging, only working days should be deducted. It is to be noted that in computing demurrage, both working days and Sundays would have been counted under the terms of the charter, although days on which weather conditions prevented work were specifically excepted from demurrage. In his opinion, Scrutton, L. J., said:
“But the question of demurrage appears to me to be a different question; demur-rage does not begin till you have exhausted the lay days; and the lay days are to exclude Sundays, Holidays and non-weather working days. It seems to me therefore, you can only increase or decrease the ipool’ of.'lay days by adding or deducting days of the same character': and cannot use a non-weather working day on which neither the charterer nor the ship is bound to work to deprive the charterer of a day for discharging which he is en*203titled to require to be a weather working day.”
My conclusion is that under a charter giving the charterer an option similar to the present one, the charterer electing to “pool” the lay days, he is only entitled to add to the lay days allowed for discharging lay days saved in loading. Accordingly, only 3 days, 13 hours, may be added to the lay days allowed for discharging.
It has been argued that the shipowners are bound by a so-called “time sheet” signed by the master at Mariupol. This document, after showing the actual lay time used to be 2 days, 12 hours, proceeds : “Time saved to steamer (Incl. 7 hrs. on Sun. 28th April; 8 hrs. on Monday 29th April and 6th May; 6 hrs. on Tues. 30th April. Two official holidays 1st and 2nd May, 8 hrs. on Fri. 3rd May, 6 hrs. on Sat. 4th May and one Sunday 5th May 1935) 8 d. 8 hrs. Say; Eight days and eight hours saved to steamer in loading in the port of Mariupol, settlement for which to be effected in the port of discharge, on reversible basis, as per Charter party, (s) E. IT. Dagnall, Master of the s/s ‘Dartford.’ ” This document is merely a statement of time saved to the ship. Iff does not purport to alter the rights of the parties under the charter party. It merely sets forth facts. There was no evidence of change of position such as might give rise to an estoppel, should that be material. No attempt appears to effect a settlement of the whole question of amounts due for dispatch, such as appears in South American Metal Company v. Kjoge, 4 Cir., 12 F.2d 562, cited by the respondent.
If the time sheet should be' construed as an attempt to alter the rights of the parties under the charter, the shipowners would not be bound by the action of the master in that regard. The master of a vessel ordinarily has no authority to alter the terms of a charter party. See Gracie v. Palmer, 8 Wheat. 605, at page 639, 5 L.Ed. 696.
The final question is whether the phrase used in clause 6, “Sundays, Official and local holidays excepted whether used or not,” includes Saturday afternoon at Boston. This is material in the view that I take of the first question, since if Saturday afternoons are excepted from the lay period, then they affect the “dispatch.” It is not contended that Saturday afternoon is a local holiday by the law of Massachusetts. It is agreed, on the other hand, that many businesses, including banks and steamship offices, are closed, and that it is necessary to pay overtime for work done on the water front at Boston on Saturday afternoons. Since there is no question of local law making Saturday afternoon a holiday, I think the question may well be one of construction, similar to those previously considered, and hence governed by English law. If so, Love & Stewart, Ltd., v. Rowton Steamship Company, Ltd., [1916] 2 A.C. 527, appears to me to be decisive of the question. In that case, the phrase used was, “Sundays, general or local holidays (unless used) in both loading and discharging excepted.” The court decided that Saturday afternoon was not within the above phrase, Lord Sumner saying, at page 536:
“Saturday afternoons are the more plausible of the two, but the exception in the charter is clearly based on days, not parts of days. I do not think that the term extends to the latter part of a weekday, on which it is usual not to work, although we call it and enjoy it under the name of a Saturday half-ho«liday. Really it is a half-day, which while it lasts is wholly holiday, and I do not think that ‘general or local holidays’ cover it.”
If this question is not to be determined by English law under the circumstances here presented, the result is the same, for upon the agreed facts and in the absence of statute I do not regard Saturday afternoon as a local holiday under the American decisions. See Pool Shipping Company, Ltd., v. Samuel, 3 Cir., 200 F. 36. See also reference to Saturday in the loading clause of the charter party.
Upon the basis of the findings that “time saved” as used in the dispatch clause means time saved to the ship, that the “reversible” clause permits only lay days saved in loading to be added to lay days for discharging, that Saturday afternoon is not a local holiday within the meaning of the charter party, and that what the master signed does not change the situation, the conclusion is that the libelant is entitled to recover a part of what it seeks. The amount of such recovery is such as may be agreed upon by the parties upon the basis of the above findings, and i-n the event.they cannot agree, a further hearing may be had for the purpose of deciding the question of damages.